EXHIBIT 99.2 AVINO SILVER & GOLD MINES LTD. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED MARCH 31, 2012 The following discussion and analysis of the operations, results and financial position of Avino Silver & Gold Mines Ltd. (the “Company” or “Avino”) should be read in conjunction with the Company’s unaudited condensed consolidated interim financial statements for the three month period ended March 31, 2012 and the audited financial statements for the year ended December 31, 2011 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated May 29, 2012 and discloses specified information up to that date. Avino is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). Unless otherwise cited, references to dollar amounts are Canadian dollars. Throughout this report we refer to “Avino”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Avino Silver & Gold Mines Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com and the Company’s website at www.avino.com. Business Description Founded in 1968, Avino’s principal business activities are the exploration and development of mineral properties. The Company holds an 99.28% equity interest in Compañía Minera Mexicana de Avino, S.A. de C.V. (“Cia Minera”), a Mexican corporation which owns the Avino Property, located in the state of Durango, Mexico (“Avino Mine”). The Company also holds mineral claims in the Yukon and British Columbia, Canada. Avino is a reporting issuer in British Columbia and Alberta, a foreign issuer with the Securities & Exchange Commission and trades on the TSX Venture Exchange, Tier 1 status under the symbol “ASM”, on the NYSE MKT under the symbol “ASM” and on the Berlin & Frankfurt Stock Exchanges under the symbol “GV6”. Overall Performance and Outlook Avino Mine Property near Durango, Mexico During the quarter, the Company provided reports and updates on several projects at its Avino property in the Durango state of Mexico.The company is working to bring its San Gonzalo mine into production and is continuing the necessary underground development to provide enough active stopes to sustain a 250 tpd operation. The economic results are preliminary in nature; that they include inferred mineral resources that are considered too geologically speculative to have economic considerations applied to them that would enable them to be categorized as mineral reserves; and that there is no certainty that the preliminary economic results will be realized. In addition to ongoing development at San Gonzalo, the Company signed a new agreement granting Avino the right to continue to explore and develop the main Avino vein (ET zone).This area was previously the Company’s primary supply of mill feed. The company is currently drilling at the ET zone and expects to release an NI 43-101 compliant resource estimate later in 2012. Also during this quarter, Avino received a new preliminary economic assessment (“PEA”) on the tailings resource left from our past mining operation This PEA was not NI 43-101 compliant and a revised Technical Report that is 43-101 compliant has been commissioned. 1 | Page First Quarter Highlights Underground Mining – San Gonzalo An NI 43-101 inferred resource calculation for San Gonzalo, completed by Orequest Consultants in 2008, estimates that the zone contains 4.75 million ounces of silver and 37,300 ounces of gold, calculated as follows: Ag Au Zn Pb Tonnes g/t g/t
